70 F.3d 110
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William J. BURGESS, Plaintiff, Appellant,v.BOARD OF TRUSTEES OF THE UNIVERSITY OF NEW HAMPSHIRE, etal., Defendants, Appellees.
No. 95-1539.
United States Court of Appeals, First Circuit.
Nov. 17, 1995.

Appeal from the United States District Court for the District of New Hampshire [Hon.  Joseph A. DiClerico, U.S. District Judge]
William J. Burgess on brief pro se.
Ronald F. Rodgers on brief for appellees.
D.N.H.
AFFIRMED.
Before CYR, BOUDIN and LYNCH, Circuit Judges.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm essentially for the reasons stated in the district court's order, dated March 28, 1995.


2
We add only the following comment.  Appellant contends that res judicata ought not to apply because, in this federal proceeding, he is seeking equitable relief, which the state district court did not have jurisdiction to award.  The argument is unavailing.  Because a state court of general jurisdiction--the state superior court--was available to appellant, appellant is precluded from splitting his claim, even though he brought his action first in a court of limited jurisdiction.  See e.g., Restatement (Second) of Judgments Sec. 24 cmt. g (1982).  Moreover, appellant was told at the outset by the state judge hearing appellant's first state court small claims action that he did not have equity powers.  Nonetheless, appellant pursued his small claims action at that time and then subsequently proceeded to file two additional small claims actions.


3
We have considered appellant's other arguments on appeal and find them to be without merit.


4
Appellant's motion for summary reversal of the district court's judgment is denied.


5
The judgment of the district court is affirmed.